DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 6/16/2022. As directed by the amendment: claims 1, 10, 26, 43-44, 48, 51, 56, 61, and 64 have been amended, no claims have been cancelled and no new claims have been added.  Thus, claims 1-70 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 19-21, 25-27, 29, 31-32, 41, 51, and 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 20140005618 A1), hereinafter referred to as Locke ‘618, in view of Karpowicz et al. (US 20100022990 A1).

Regarding Claim 1, Locke ‘618 discloses systems and methods associated with reduced pressure dressings. 
Locke ‘618 teaches a dressing interface 100 (‘system’, ¶ 28-29; figs.2A-B and fig.3) for connecting a reduced-pressure source 116 ('reduced-pressure source', fig.2A, ¶ 39) to a tissue interface 118 ('distribution manifold', fig.2A, ¶ 38) and sensing properties of fluids at a tissue site 104 ('wound site', fig.2A, ¶ 28), the dressing interface 100 (‘system’, ¶ 28-29; figs.2A-B and fig.3) comprising: 
a housing 112 ('reduced-pressure dressing', fig.2A, ¶ 29) having a dressing aperture 121 (‘aperture’, fig.4, ¶ 57) configured to be fluidly coupled to the tissue interface 118 (121 is in communication with 120 (see fig.4) which is fluidly coupled with 118 (see fig.2A), thus 121 is fluidly coupled to 118); 
a wall (dividing the tissue site 104 from the electronics of 127) disposed within the housing 112 to form a therapy cavity 130 ('sealed space', fig.2A, ¶ 31) within the housing 112 and a component cavity (area surrounding 127) sealed from the therapy cavity 130, wherein the therapy cavity 130 opens to the dressing aperture; 
a reduced-pressure port 132 ('reduced-pressure interface', fig.3, ¶ 31) fluidly coupled to the therapy cavity 130 (reduced-pressure port fluidically coupled to the therapy cavity via 132b and 118 depicted in fig.2A) and adapted to fluidly couple the reduced-pressure source 116 ('reduced-pressure source', fig.2A, ¶ 29) to the tissue interface 118 (the reduced-pressure source is fluidically coupled to the tissue interface via 132b and 132 and 134 depicted in fig.2A); 
a control device 127 ('board', figs.2A and 3, ¶ 49) having a microprocessor 124 ('first processor', fig.3, ¶ 49) and a wireless transmitter 122 ('first RFID antenna', fig.3, ¶ 49; RFID antennas send data in the form of radio waves) disposed within the component cavity (area surrounding 127), wherein the wireless transmitter 122 is electrically coupled to the microprocessor 124; and 
a pH sensor 126 ('first sensor 126 may be pH sensor', fig.3, ¶ 40), a temperature sensor 142 ("the second sensor 142 is a temperature sensor", fig.3, ¶ 50), each sensor disposed within the therapy cavity 130 (located in 112, which incorporates 130 into 112) and electrically coupled to the microprocessor 124 ("electrically coupled to the first processor", ¶ 84) through the wall (dividing the tissue site 104 from the electronics of 127).
Locke ‘618 fails to explicitly teach a humidity sensor and a pressure sensor. However, Locke ‘618 does suggest in ¶ 40, 50-52 that there could be additional sensors such as a humidity sensor and a pressure sensor present in 112. Moreover, Karpowicz teaches a wound therapy system, and explicitly teaches the presence of a humidity sensor 409 ('humidity sensor', fig.4, ¶ 49) and a pressure sensor 406 ('pressure sensor', fig.4, ¶ 49). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to include a humidity sensor and a pressure sensor as taught by Karpowicz, for the purpose of sensing relative humidity and assess the level of hydration at the surface of the wound (¶ 12) and sense pressure levels that indicates a healthy healing environment (¶ 17). 

Regarding Claim 7, Locke ‘618 teaches the wall (dividing the tissue site from the electronics) and the tissue interface 118, but fails to teach the pressure sensor is mounted on the wall and adapted to be positioned proximate the tissue interface. 
Karpowicz teaches the pressure sensor 406 ('pressure sensor', fig.4, ¶ 49) is positioned proximate the wound site (fig.4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 such that the pressure sensor would be mounted on the wall of Locke ‘618 and adapted to be positioned proximate the tissue interface as taught by Karpowicz, for the purpose of sensing pressure levels that indicate a healthy healing environment (¶ 17) at the wound site. 

Regarding Claim 8, Locke ‘618 teaches the pH sensor 126 is disposed proximate the reduced-pressure port 132b (fig. 2A). The term proximate merely indicates that the pH sensor is "close to" or "near to" the reduced-pressure port (Dictionary.com). Therefore, figure 3 satisfies the definition of proximate as being "close to" or "near to".

Regarding Claim 19, Locke ‘618 teaches the wall (dividing the tissue site 104 from the electronics of 127) comprises a printed circuit board ("the board 127 may be a flexible printed circuit", ¶ 30).

Regarding Claim 20, Locke ‘618 teaches the control device 127 and the wireless transmitter module 122 mounted on the printed circuit board (122 is integrated into 127 and the printed circuit board is integral to 127, therefore, 127 and 122 are mounted on the printed circuit board).

Regarding Claim 21, Locke ‘618 teaches a power source 166 ('dedicated battery', fig.5, ¶ 68) disposed in the component cavity (area surrounding 127)(166 shown as being disposed in 112 and 112 integrates the area surrounding 127 into it, therefore it would be obvious that the battery 166 could be disposed in the component cavity) and mounted on the printed circuit board ("the board 127 may be a flexible printed circuit", ¶ 30). It would be obvious to have 166 mounted onto the printed circuit board for the purpose to keep all electrical components grouped together.

Regarding Claim 25, Locke ‘618 teaches a flange 120 ('sealing member', fig.2A, ¶ 30) coupled to the housing 112 and encircling the dressing aperture, the flange 120 having a surface configured to be fluidly coupled to the tissue interface 118 (fig.2A).

Regarding Claim 26, Locke ‘618 teaches a dressing interface 100 (‘system’, ¶ 28-29; figs.2A-B and fig.3) for connecting a source of fluids 116 ('reduced-pressure source', fig.2A, ¶ 39) to a tissue interface 118 ('distribution manifold', fig.2A, ¶ 38) and sensing properties of fluids at a tissue site 104 ('wound site', fig.2A, ¶ 28), the dressing interface 100 comprising: 
a housing 112 ('reduced-pressure dressing', fig.2A, ¶ 29) having a body (portion of 112 not exposed to ambient atmosphere) including an outside surface (exterior of 112 in contact with ambient atmosphere) and a therapy cavity 130 ('sealed space', fig.2A, ¶ 31) therein, the therapy cavity 130 having an opening (130 is comprised of an opening between 104 and 118) configured to be in fluid communication with the tissue interface 118 (fig.2A); 
a reduced-pressure port 132 ('reduced-pressure interface', fig.3, ¶ 31) fluidly coupled to the therapy cavity 130 (reduced-pressure port fluidically coupled to the therapy cavity via 132b and 118 depicted in fig.2A) and adapted to fluidly couple a reduced-pressure source 116 ('reduced-pressure source', fig.2A, ¶ 29) to the tissue interface 118 (the reduced-pressure source is fluidically coupled to the tissue interface via 132b and 132 and 134 depicted in fig.2A); 
a control device 127 ('board', figs.2A and 3, ¶ 49) having a microprocessor 124 ('first processor', fig.3, ¶ 49) and a wireless transmitter 122 ('first RFID antenna', fig.3, ¶ 49; RFID antennas send data in the form of radio waves) disposed on a portion of the outside surface of the housing 112 (127 integrates 122 into 127, and 127 is disposed on the outside surface of 112 adjacent the ambient atmosphere), wherein the wireless transmitter 122 is electrically coupled to the microprocessor 124; 
sensors electrically coupled to the microprocessor 124 through the body (portion of 112 not exposed to ambient atmosphere) of the housing 112 (fig.2A and fig.3); 
and a pH sensor 126 ('first sensor', fig.3, ¶ 40) having a sensing portion disposed within the therapy cavity 130 (pH sensor is present in 112, ¶ 51; 112 integrates 130 into it so therefore it would be obvious for the pH sensor 126 to have a sensing portion disposed within the therapy cavity 130 for the purpose of sensing pH levels in the cavity) and electrically coupled to the microprocessor 124 through the body of the housing 112 ("a first sensor 126 coupled to the first processor 124. The first processor 124 and first sensor 126 may be associated with a...housing", ¶ 30; fig.2A and fig.3).
Locke ‘618 does not expressly disclose a pH sensor having a sensing portion disposed within the therapy cavity and electrically coupled to the microprocessor through the body of the housing.
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Locke ‘618’s pH sensor such that it would have a sensing portion disposed within the therapy cavity and electrically coupled to the microprocessor through the body of the housing, for the purpose of sensing pH activity within the cavity and processing the sensor’s data within the body of the housing. 
Locke ‘618 suggests the presence of a second sensor 142, which may be any type of sensor such as those previously mentioned for the first sensor 126 (see [0050]), for example, a pressure sensor, temperature sensor [0040]. Locke ‘618 does not expressly disclose a pressure sensor having a sensing portion disposed within the therapy cavity and electrically coupled to the microprocessor through the body of the housing. Karpowicz teaches a pressure sensor 406 ('pressure sensor', fig.4, ¶ 49). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Locke ‘618 to include a pressure sensor as taught by Karpowicz, for the purpose of sensing pressure levels that indicates a healthy healing environment (¶ 17) at the wound site, and further modify the pressure sensor to have a sensing portion extending into the therapy cavity, for the purpose of sensing the pressure properties within the wound. 

Regarding Claim 27, Locke ‘618 teaches a component cavity (area surrounding 127) enclosing the control device 127 and sealing the control device 127 from the therapy cavity 130.

Regarding Claim 29, Locke ‘618 teaches additional sensors (additional sensors may be provided if desired, ¶ 50) which may include a temperature sensor 142 ("sensor 142 is a temperature sensor", fig.3, ¶ 50), the sensor having a sensing portion disposed within the therapy cavity 130 (the sensor is present in 112, ¶ 51; 112 integrates 130 into it so therefore the sensor may have a sensing portion disposed within the therapy cavity 130) and electrically coupled to the microprocessor 124 through the body (portion of 112 not exposed to ambient atmosphere) of the housing 112 (fig.2A and fig.3). However, Locke ‘618 fails to teach a humidity sensor having a sensing portion disposed within the therapy cavity and electrically coupled to the microprocessor through the body of the housing. Karpowicz also teaches a humidity sensor 409 ('humidity sensor', fig.4, ¶ 49). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to include a humidity sensor as taught by Karpowicz, for the purpose of sensing relative humidity and assess the level of hydration at the surface of the wound (¶ 12), and further modify the humidity sensor to have a sensing portion extending into the therapy cavity, for the purpose of sensing humidity properties within the wound.


Regarding Claim 31, Locke ‘618 teaches the therapy cavity 130, the tissue interface 118, and the tissue site 104, and that the sensors are disposed in the therapy cavity 130 so that the sensing portion is proximate the tissue interface 118 when positioned at the tissue site 104 (the sensors are located in 112, which is adjacent to 118 (see fig.2A and 3), therefore, the sensors are proximate to the tissue interface 118 when positioned at the tissue site 104). Although Locke ‘618 suggests the presence of a pressure sensor, Locke ‘618 explicitly fails to teach the sensing portion of the pressure sensor. Karpowicz teaches the sensing portion of the pressure sensor 406 ('pressure sensor', fig.4, ¶ 49). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to include the sensing portion of the pressure sensor as taught by Karpowicz, for the purpose of sensing pressure levels that indicate a healthy healing environment (¶ 17) at the wound site.

Regarding Claim 32, Locke ‘618 teaches the sensing portion of the pH sensor 126 ('first sensor', fig.3, ¶ 40) is disposed proximate the reduced-pressure port 132 (the sensors are located in 112 and 112 is fluidly coupled to 132, therefore, the pH sensor is disposed proximate the reduced-pressure port 132).

Regarding Claim 41, Locke ‘618 teaches the housing 112 further comprises a flange 120 ('sealing member', fig.2A, ¶ 30) around the opening of the therapy cavity 130 and the outside surface (exterior of 112 in contact with ambient atmosphere) has an upper surface generally parallel 

Regarding Claim 51, Locke ‘618 teaches a method of applying reduced-pressure ("methods...to provide pressure data...The reduced pressure in the dressing may be...used to control delivery of reduced pressure", Abstract) to a tissue interface 118 ('distribution manifold', fig.2A, ¶ 38) of a dressing and sensing properties of fluids at a tissue site 104 ('wound site', fig.2A, ¶ 28) for treating the tissue site 104, the method comprising: 
positioning a dressing interface 100 (‘system’, ¶ 28-29; figs.2A-B and fig.3) on the tissue site 104 (dressing interface in fluid communication with tissue site as depicted in figure 3, where tissue site 104 from fig.2A is analogous to tissue site 102), the dressing interface 100 having a housing 112 ('reduced-pressure dressing', fig.2A, ¶ 29) including an outside surface (exterior of 112 in contact with ambient atmosphere) and a therapy cavity 130 ('sealed space', fig.2A, ¶ 31) having an opening configured to be in fluid communication with the tissue interface 118 (fig.2A), and wherein the dressing interface 100 further comprises: 
a port (the section that connects 132b and 134 depicted in fig.2A) fluidly coupled to the therapy cavity 130 (port is fluidly coupled to the therapy cavity via 132b and 118 depicted in fig.2A) and adapted to fluidly couple a reduced-pressure source 116 ('reduced-pressure source', fig.2A, ¶ 39) to the therapy cavity 130, and 
a pH sensor 126 ('first sensor', fig.3, ¶ 40) disposed within the therapy cavity 130 (pH sensor is present in 112, ¶ 51; 112 integrates 130 into it so therefore it would have been obvious that the pH sensor 126 would have a sensing portion disposed within the therapy cavity 130) and electrically coupled to a control device 127 ('board', figs.2A and 3, ¶ 49); 
and applying reduced pressure to the therapy cavity 130 to draw fluids from the tissue interface 118 and into the therapy cavity 130 ("providing a reduced pressure in proximity to a tissue site", ¶ 3; as fluids are drawn from the tissue interface 118 towards 116, more fluids are drawn into the therapy cavity 130); 
sensing pH properties of the fluids within the therapy cavity 130 utilizing the pH sensor 126; 
providing fluid data ("provide pressure data or other data to a remote base unit", Abstract) indicative of the sensed pH and the sensed pressure to the control device 127;
and processing the fluid data for presenting information for treating a tissue site 104 ("The WISP device harvests the power from the RFID reader's emitted radio signals, performs sensing functions, and optionally performs computational functions", ¶ 27; computation functions may include information for treating a tissue site).
Locke ‘618 fails to teach a pressure sensor disposed within the therapy cavity. Locke ‘618 suggests the presence of a pressure sensor ("The...sensor may be, for example, a pressure sensor", ¶ 40; "any other sensors may be located at any location in the first, wireless, reduced-pressure dressing 112", ¶ 51), but explicitly fails to teach it. Karpowicz teaches a pressure sensor 406 ('pressure sensor', fig.4, ¶ 49). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to have a pressure sensor as taught by Karpowicz, for the purpose of sensing pressure levels that indicates a healthy healing environment (¶ 17) at the wound site.

Regarding Claim 54, Locke ‘618 teaches transmitting the fluid data ("provide pressure data or other data to a remote base unit", Abstract) using a wireless transmitter module 122 ('first RFID antenna', fig.3, ¶ 49; RFID antennas send data in the form of radio waves) electrically coupled to the control device 127 (122 resides inside 127 depicted in fig.3; "the board 127 may be a flexible printed circuit comprising the first RFID antenna 122, ...", ¶ 30).

Regarding Claim 55, Locke ‘618 teaches sensing temperature of the fluids within the therapy cavity 130 utilizing a temperature sensor 142 ("the second sensor 142 is a temperature sensor", fig.3, ¶ 50) disposed within the therapy cavity 130 and electrically coupled to the control device 127 (the sensor is present in 112, ¶ 51; 112 integrates 127 into it so therefore the sensor may be electrically coupled to the control device 127. Additionally, the sensor is present in 112, ¶ 51 and 112 integrates 130 into it so, therefore, the sensor may be disposed within the therapy cavity 130). Locke ‘618 suggests the presence of a humidity sensor ("The...sensor may be, for example, a...humidity sensor", ¶ 40), but explicitly fails to teach it. Karpowicz teaches a humidity sensor 409 ('humidity sensor', fig.4, ¶ 49).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to include a humidity sensor as taught by Karpowicz, for the purpose of sensing relative humidity and assess the level of hydration at the surface of the wound (¶ 12). 

Regarding Claim 56, Locke ‘618 teaches the port (the section that connects 132b and 134 depicted in fig.2A) is further adapted to be fluidly coupled to the therapy cavity 130 to a source of instillation fluids 138 ('canister', fig.3, ¶ 39), the method further comprising providing instillation fluids ("delivering fluids", ¶ 32) to the therapy cavity 130 (method provides fluids to the therapy cavity 130 via 118; "the distribution manifold 118, the term "manifold" as used herein generally refers to a substance or structure that is provided to assist in applying reduced pressure to, delivering fluids to...a tissue site, e.g., tissue site 102", ¶ 32; "the distribution manifold 118 may also be used to distribute fluids such as medications, antibacterials, growth factors, and various solutions to the tissue site 102", ¶ 33); sensing the pH, pressure, humidity, and temperature properties of the fluids (sensing the pH, pressure, humidity, and temperature properties via sensors, ¶ 40; and there may be multiple other sensors, ¶ 51); and providing fluid data ("provide pressure data or other data to a remote base unit", Abstract) indicative of the sensed pH, pressure, humidity, and temperature properties to the control device 127 ("The WISP device harvests the power from the RFID reader's emitted radio signals, performs sensing functions, and optionally performs computational functions", ¶ 27; board 127 includes processors, ¶ 43, which process the data from the sensors, ¶ 47).

Regarding Claim 57, Locke ‘618 as modified by Karpowicz teaches that the pH, pressure, humidity, and temperature properties of the fluids are sensed prior to providing instillation fluids to the therapy cavity ("transmitting a pressure inquiry signal from the RFID reader to the first, wireless, reduced-pressure dressing, and receiving a pressure message signal corresponding to the reduced pressure from the first, wireless, reduced-pressure dressing", ¶ 6). The sensor causes reduced pressure to be activated. It would have been obvious to provide instillation fluids based on the sensors prior readings, for the purpose to maintain a specific level of instillation based on the concurrent sensor readings, for the purpose to maintain a specific level of instillation based on the concurrent sensor readings.

Regarding Claim 58, Locke ‘618 teaches the pH, pressure, humidity, and temperature properties of the fluids are sensed while providing instillation fluids to the therapy cavity ("the pressure message signal may correspond to the deflection in the first sensor", ¶ 6). It would have been obvious to have the sensors sense fluids while providing instillation fluids for the purpose to maintain a specific level of instillation based on the concurrent sensor readings.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Locke ‘618 in view of Karpowicz et al. (US 20100022990 A1), and further in view of Sarangapani (US 20160067104 A1).

Regarding Claim 6, Locke ‘618 teaches the component cavity (area surrounding 127) and the wall (dividing the tissue site from the electronics), but fails to teach the pressure sensor has an output venting into the component cavity through a hole in the wall. Karpowicz teaches the pressure sensor 406 ('pressure sensor', fig.4, ¶ 49) has an output ("Examples of sensors that would likely operate acceptably include a pressure sensor by Honeywell, part number 24PCC", ¶ 50, which has an output) venting into the wound site (fig.4), but fails to teach venting into the component cavity through a hole in the wall. Sarangapani teaches a hole 96 ('openings', fig.1, ¶ 44) in the wall. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 such that the pressure sensor has an output venting into the component cavity, as taught by Karpowicz, through a hole in the wall, as taught by Sarangapani, for the purpose of sensing pressure levels that indicate a healthy healing environment (Karpowicz ¶ 17) at the wound site, and additionally in order to vent exhaust from the housing (Sarangapani ¶ 44).

Claims 2-5, 22-24, 28, 30, 38-40, 42-45, 48-49, 52-53, and 61-67 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 20140005618 A1), hereinafter referred to as Locke ‘618, in view of Karpowicz et al. (US 20100022990 A1), and further in view of Adahan (US 20090157016 A1).

Regarding Claims 2, 28, and 52, Locke ‘618 teaches the therapy cavity 130, but Locke ‘618/Karpowicz fail to teach a vent port fluidly coupled to the therapy cavity and adapted to enable airflow into the therapy cavity. Adahan discloses a suction system, and teaches a vent port 298 ('opening', fig.7, ¶ 180) fluidly coupled to the wound area of the body and adapted to enable airflow into the wound area of the body ("transportation of exudates through the conduit 216 may be enhanced by the air flow originating from the conduit 299", ¶ 181; ¶ 25 and 180). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz to have a vent port fluidly coupled to the therapy cavity and adapted to enable airflow into the wound site as taught by Adahan, for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181). 

Regarding Claims 3 and 53, Locke ‘618 teaches the therapy cavity 130, but fails to teach a valve fluidly coupled to the vent port and ambient air outside the therapy cavity, and controlling the airflow into the therapy cavity by the valve. Locke ‘618 suggests a valve (fig.5, "Operation of the reduced-pressure source 116 may be by manipulation of a valve", ¶ 65), but does not explicitly teach the valve. Karpowicz also suggests a valve ('fluid delivery actuator', fig.4, ¶ 52) and ambient air outside the wound site ("line directed to the wound site can...instill dehumidified room air", ¶ 82; "a solenoid to allow for ...instillation, or...a positive displacement pump", ¶ 52), but does not explicitly teach the aforementioned limitations. Adahan teaches a valve 219 ('one-way valve', fig.5, ¶ 192) which it would be obvious to fluidly couple to the vent port 298 (of fig.7) in order to control the flow of air into the therapy cavity. Adahan additionally teaches ambient air outside the therapy cavity ("transportation of exudates through the conduit 216 may be enhanced by the air flow originating from the conduit 299", ¶ 181; ¶ 25 and 180). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz to have a valve fluidly coupled to the vent port and ambient air outside the wound site as taught by Adahan, for the purpose to enable ingress of air at ambient pressure into the system responsive to a reduction in said working pressure below a predetermined datum pressure with respect to said air at ambient pressure and for discontinuing said ingress when said datum pressure is restored (¶ 25). 

Regarding Claim 4, Locke ‘618/Karpowicz fail to teach that the vent port is adapted to be fluidly coupled to a source of positive pressure, however Adahan teaches that the vent port 298 ('opening', fig.7, ¶ 180) is adapted to be fluidly coupled to a source of positive pressure ("provide a positive pressure gradient between said target volume and said collection volume ", ¶ 252).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz such that the vent port is adapted to be fluidly coupled to a source of positive pressure as taught by Adahan, for the purpose to aid flow of said materials from said target volume to said collection volume (¶ 252). 

Regarding Claims 5 and 30, Locke ‘618 teaches the sensing portion of the temperature sensor 142, but fails to teach the sensing portion of the humidity sensor, and that both sensors are disposed proximate the vent port. Karpowicz teaches the humidity sensor 409 ('humidity sensor', fig.4, ¶ 49), but fails to teach that the sensor is disposed proximate the vent port. Adahan teaches the vent port 298 ('opening', fig.7, ¶ 180), and it would be obvious to have the sensors disposed proximate the vent port to sense working parameters of said drive unit and the means for deriving the level of negative pressure in said confined volume from said working parameters, in order to maintain said predetermined level (¶ 281). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to include a sensing portion of the humidity sensor, as taught by Karpowicz, and to have the vent port as taught by Adahan, for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181).

Regarding Claim 22, Locke ‘618 teaches the therapy cavity 130 and a fluid conductor 134 ('delivery conduit', figs.3 & 5, ¶ 80) fluidly coupled to the reduced-pressure port 132. Lock ‘618/ Karpowicz fail to teach a vent port fluidly coupled to the therapy cavity and adapted to enable airflow into the therapy cavity. Adahan teaches a vent port 298 ('opening', fig.7, ¶ 180 from A) fluidly coupled to the wound area of the body and adapted to enable airflow into the wound area of the body ("transportation of exudates through the conduit 216 may be enhanced by the air flow originating from the conduit 299", ¶ 181; ¶ 25 and 180). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz such that a vent port would be fluidly coupled to the therapy cavity and adapted to enable airflow into the therapy cavity, as taught by Adahan, and a fluid conductor fluidly coupled to the reduced-pressure port and the vent port, for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181).

Regarding Claim 23 and 39, Locke ‘618 teaches the fluid conductor 134 is a conduit having a primary lumen (primary lumen constitutes the inner portion of 134) fluidly coupled to the reduced-pressure port 132, but Locke ‘618/Karpowicz fail to teach at least one auxiliary lumen fluidly coupled to the vent port. Adahan teaches at least one auxiliary lumen 299 (‘conduit’, fig.7, ¶ 180) fluidly coupled to the vent port 298 ('opening', fig.7, ¶ 180).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz such that at least one auxiliary lumen is fluidly coupled to the vent port as taught by Adahan, for the purpose to vent the wound enclosure to a remote location by venting air through the conduit (¶ 180-181). 

Regarding Claims 24 and 40, Locke ‘618 teaches the fluid conductor 134 comprises side-by-side lumens ('side-by-side' is defined as "close together" (Oxford Languages)) including a primary lumen (primary lumen constitutes the inner portion of 134) fluidly coupled to the reduced-pressure port 132, but Locke ‘618/Karpowicz fail to teach at least one auxiliary lumen fluidly coupled to the vent port. Adahan teaches at least one auxiliary lumen 299 (‘conduit ’, fig.7, ¶ 180) fluidly coupled to the vent port 298 ('opening', fig.7, ¶ 180).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz such that at least one auxiliary lumen is fluidly coupled to the vent port, as taught Adahan, and could be side-by-side with the primary lumen, for the purpose to vent the wound enclosure to a remote location by venting air through the conduit (Adahan ¶ 180-181), and so that the lumens could be close to one another to save space and resources. 

Regarding Claim 38, Locke ‘618 teaches the therapy cavity 130 and a fluid conductor 134 ('delivery conduit', figs.3 & 5, ¶ 80) fluidly coupled to the reduced-pressure port 132. Locke ‘618/Karpowicz fail to teach a vent port fluidly coupled to the therapy cavity and adapted to enable airflow into the therapy cavity and the fluid conductor fluidly coupled to the reduced-pressure port and the vent port. Adahan teaches a vent port 298 ('opening', fig.7, ¶ 180) fluidly coupled to the wound area of the body and adapted to enable airflow into the wound area of the body ("transportation of exudates through the conduit 216 may be enhanced by the air flow originating from the conduit 299", ¶ 181; ¶ 25 and 180). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz to include a vent port fluidly coupled to the therapy cavity and adapted to enable airflow into the therapy cavity, as taught by Adahan, and to have the fluid conductor fluidly coupled to the reduced-pressure port and the vent port, for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181).  

Regarding Claim 42, Locke ‘618 teaches the housing 112 further comprises a sidewall 122b ('first RFID antenna', fig.2A, ¶ 49) between the flange 120 and the upper surface (exterior of 112 in contact with ambient atmosphere) of the housing 112. However, Locke ‘618/Karpowicz fails to teach a vent port fluidly coupled to the therapy cavity and adapted to enable airflow into the therapy cavity. Adahan teaches a vent port 298 ('opening', fig.7, ¶ 180) fluidly coupled to the wound area of the body and adapted to enable airflow into the wound area of the body ("transportation of exudates through the conduit 216 may be enhanced by the air flow originating from the conduit 299", ¶ 181; ¶ 25 and 180). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to have a vent port fluidly coupled to the therapy cavity and adapted to enable airflow into the therapy cavity as taught by Adahan, for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181).

Regarding Claim 43, Locke ‘618 teaches a conduit 134 ('delivery conduit', figs.3 & 5, ¶ 80) fluidly coupled to the reduced pressure port 132 extending from the side wall 122b in a direction generally parallel to the upper surface of the housing (exterior of 112 in contact with ambient atmosphere). Locke ‘618/Karpoweiz fails to teach the vent port. Adahan teaches the vent port 298 ('opening', fig.7, ¶ 180). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpoweiz to have the vent port as taught by Adahan, for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181).

Regarding Claim 44, Locke ‘618 teaches the conduit 134 comprises a primary lumen (primary lumen constitutes the inner portion of 134) fluidly coupled to the reduced pressure port 132. However, Locke ‘618/Karpowicz fails to teach an auxiliary lumen fluidly coupled to the vent port. Adahan teaches an auxiliary lumen 299 (‘conduit’, fig.7, ¶ 180) fluidly coupled to the vent port 298 ('opening', fig.7, ¶ 180).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz to have an auxiliary lumen fluidly coupled to the vent port as taught by Adahan, and to have the primary lumen and the auxiliary lumen disposed in a side-by-side relation to each other, for the purpose to vent the wound enclosure to a remote location by venting air through the conduit (¶ 180-181), and so that the lumens could be close to one another to save space and resources. 

Regarding Claim 45, Locke ‘618 teaches a dressing interface 100 (‘system’, ¶ 28-29; figs.2A-B and fig.3) for connecting a source of fluids 116 ('reduced-pressure source', fig.2A, ¶ 39) to a tissue interface 118 ('distribution manifold', fig.2A, ¶ 38) and sensing properties of fluids at a tissue site 104 ('wound site', fig.2A, ¶ 28), the dressing interface 100 comprising: 
a housing 112 ('reduced-pressure dressing', fig.2A, ¶ 29) having a body (portion of 112 not exposed to ambient atmosphere) including a therapy cavity 130 ('sealed space', fig.2A, ¶ 31) in a first portion of the body (portion of 112 not exposed to ambient atmosphere) and a sensor cavity (area surrounding 127) in a second portion of the body (portion of 112 not exposed to ambient atmosphere), 
the first portion and the second portion having an upper surface covered by a wall (dividing the tissue site 104 from the electronics of 127), wherein the therapy cavity 130 has an opening opposite the upper surface and surrounded by a flange 120 ('sealing member', fig.2A, ¶ 30) (see fig.2A), and the sensor cavity (area surrounding 127) opens to the upper surface; 
a reduced-pressure port 132 ('reduced-pressure interface', fig.3, ¶ 31) fluidly coupled to the therapy cavity 130 and adapted to fluidly couple a reduced-pressure source 116 ('reduced-pressure source', fig.2A, ¶ 29) to the tissue interface 118 (the reduced-pressure source is fluidically coupled to the tissue interface via 132b and 132 and 134 depicted in fig.2A); 
a control device 127 ('board', figs.2A and 3, ¶ 49) having a microprocessor 124 ('first processor', fig.3, ¶ 49) and a wireless transmitter 122 ('first RFID antenna', fig.3, ¶ 49; RFID antennas send data in the form of radio waves) disposed on the wall (dividing the tissue site 104 from the electronics of 127) and electrically coupled to each other; 
and a pH sensor 126 ('first sensor', fig.3, ¶ 40) having a sensing portion disposed within the sensing cavity (area surrounding 127) and fluidly coupled to a pH sensing port (annotated fig.3) adapted to be coupled to a conduit ("The first processor 124 may be coupled to, or in communication with, the first sensor 126", ¶ 40; coupling or communication suggests the presence of a conduit or conduits), and electrically coupled to the microprocessor 124 through the wall (dividing the tissue site 104 from the electronics of 127) ("a first sensor 126 coupled to the first processor 124. The first processor 124 and first sensor 126 may be associated with a...housing", ¶ 30; fig.2A and fig.3).
However, Locke ‘618 fails to teach a vent port fluidly coupled to the therapy cavity and adapted to fluidly couple a source of airflow to the therapy cavity, and a pressure sensor having a sensing portion disposed within the sensor cavity and fluidly coupled to a pressure sensing port adapted to be coupled to a conduit, and electrically coupled to the microprocessor through the wall. Locke ‘618 suggests the presence of a pressure sensor, but fails to explicitly teach it. Karpowicz teaches a pressure sensing port ("Examples of sensors that would likely operate acceptably include a pressure sensor by Honeywell, part number 24PCC", ¶ 50, which has a pressure sensing port), however fails to teach a vent port fluidly coupled to the therapy cavity and adapted to fluidly couple a source of airflow to the therapy cavity. Adahan teaches a vent port 298 ('opening', fig.7, ¶ 180) fluidly coupled to the wound area of the body and adapted to fluidly couple a source of airflow to the wound area of the body ("transportation of exudates through the conduit 216 may be enhanced by the air flow originating from the conduit 299", ¶ 181; ¶ 25 and 180). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to have a vent port fluidly coupled to the therapy cavity and adapted to fluidly couple a source of airflow to the therapy cavity, as taught by Adahan, and a pressure sensor having a sensing portion disposed within the sensor cavity and fluidly coupled to a pressure sensing port adapted to be coupled to a conduit as taught by Karpowicz, for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181), and additionally for the purpose of sensing pressure levels that indicate a healthy healing environment (Karpowicz ¶ 17) at the wound site.


    PNG
    media_image1.png
    775
    655
    media_image1.png
    Greyscale

Annotated Figure 3 of Locke ‘618

Regarding Claim 48, Locke ‘618 teaches a temperature sensor 142 ("the second sensor 142 is a temperature sensor", fig.3, ¶ 50), the sensor having a sensing portion disposed within the therapy cavity 130 (the sensor is present in 112, ¶ 51; 112 integrates 130 into it so therefore it would be obvious that the sensor would have a sensing portion disposed within the therapy cavity 130) and fluidly coupled to a sensing port (annotated fig.3) adapted to be coupled to a conduit ("The first processor 124 may be coupled to, or in communication with, the first sensor 126", ¶ 40; coupling or communication suggests the presence of a conduit or conduits which may couple the sensors), and electrically coupled to the microprocessor 124 through the body (portion of 112 not exposed to ambient atmosphere) of the housing 112 (fig.2A and fig.3). However, Locke ‘618 fails to teach a humidity sensor having a sensing portion disposed within the sensor cavity and fluidly coupled to a sensing port adapted to be coupled to a conduit, and electrically coupled to the microprocessor through the wall. Karpowicz teaches a humidity sensor 409 ('humidity sensor', fig.4, ¶ 49). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to include a humidity sensor as taught by Karpowicz, such that the humidity having a sensing portion disposed within the sensor cavity and fluidly coupled to a sensing port adapted to be coupled to a conduit, and electrically coupled to the microprocessor through the wall for the purpose of sensing relative humidity and assess the level of hydration at the surface of the wound (¶ 12). 

Regarding Claim 49, Locke ‘618 teaches a conduit 134 ('delivery conduit', figs.3 & 5, ¶ 80) having one end fluidly coupled to the negative-pressure port 132 and a sidewall 122b ('first RFID antenna', fig.2A, ¶ 49) spaced apart from the end of the conduit 134 having ports in fluid communication with the pressure sensing port (annotated fig.3, where the pressure sensor might perhaps be placed), the pH sensing port (annotated fig.3), and the sensing port (annotated fig.3) for the temperature sensor 124. Locke ‘618 fails to teach the vent port and the humidity sensor. Locke ‘618 suggests the presence of the humidity sensor ("The...sensor may be, for example, a...humidity sensor", ¶ 40; annotated fig.3, where the humidity sensor might be placed), but fails to explicitly teach it. Karpowicz teaches the humidity sensor 409 ('humidity sensor', fig.4, ¶ 49), but fails to teach the vent port. Adahan teaches the vent port 298 ('opening', fig.7, ¶ 180). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to have the humidity sensor as taught by Karpowicz, and the vent port as taught by Adahan, for the purpose of making adjustments to the localized wound conditions to achieve an optimal balance of humidity to increase or reduce moisture on the wound bed (¶ 82), and additionally for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181). 

Regarding Claim 61, Locke ‘618 teaches a method of applying reduced-pressure ("methods...to provide pressure data...The reduced pressure in the dressing may be...used to control delivery of reduced pressure", Abstract) to a tissue interface 118 ('distribution manifold', fig.2A, ¶ 38) and sensing properties of fluids at a tissue site 104 ('wound site', fig.2A, ¶ 28) for treating the tissue site 104, the method comprising: 
positioning a dressing interface 100 at the tissue interface, the dressing interface 100 having a housing 112 ('reduced-pressure dressing', fig.2A, ¶ 29) including an outside surface (exterior of 112 in contact with ambient atmosphere) and a therapy cavity 130 ('sealed space', fig.2A, ¶ 31) having an opening configured to be in fluid communication with the tissue interface 118 (fig.2A), the dressing interface 100 further comprising: 
a reduced-pressure port 132 ('reduced-pressure interface', fig.3, ¶ 31) fluidly coupled to the therapy cavity 130 and adapted to fluidly couple a reduced-pressure source 116 ('reduced-pressure source', fig.2A, ¶ 39) to the therapy cavity 130, 
and a pH sensor 126 ('first sensor', fig.3, ¶ 40) disposed within the therapy cavity 130 (pH sensor is present in 112, ¶ 51; 112 integrates 130 into it so therefore the pH sensor 126 may have a sensing portion disposed within the therapy cavity 130) and electrically coupled to a control device 127 ('board', figs.2A and 3, ¶ 49); 
and applying reduced pressure to the therapy cavity 130 to draw fluids from the tissue interface 118 and into the therapy cavity 130 ("providing a reduced pressure in proximity to a tissue site", ¶ 3; as fluids are drawn from the tissue interface 118 towards 116, more fluids are drawn into the therapy cavity 130); 
sensing the pH properties of the fluids within the therapy cavity 130 utilizing the pH sensor 126 (Since the prior art teaches that there can be any other sensors located at any location in 112, therefore there can be a pH sensor located in the therapy cavity and sensing pH properties); 
and venting airflow into the therapy cavity 130 to purge the fluids from the therapy cavity 130 out of the reduced-pressure port 132 ("exhaust outside of the first, wireless, reduced-pressure dressing 112", ¶ 68; outside of 112 is the ambient atmosphere).
Although Locke ‘618 suggests the presence of a pressure sensor ("The...sensor may be, for example, a pressure sensor", ¶ 40; "any other sensors may be located at any location in the first, wireless, reduced-pressure dressing 112", ¶ 51), Locke ‘618 does not explicitly teach a pressure sensor. Locke ‘618 also fails to teach a vent port. Karpowicz teaches a pressure sensor 406 ('pressure sensor', fig.4, ¶ 49), and although Karpowicz suggest the presence of a vent port ("line directed to the wound site can...instill dehumidified room air", ¶ 82; "a solenoid to allow for ...instillation, or...a positive displacement pump", ¶ 52), Karpowicz does not explicitly teach the vent port. Adhan teaches a vent port 298 ('opening', fig.7, ¶ 180) fluidly coupled to the wound area of the body and adapted to fluidly couple a source of airflow to the wound area of the body ("transportation of exudates through the conduit 216 may be enhanced by the air flow originating from the conduit 299", ¶ 181; ¶ 25 and 180). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to have a pressure sensor as taught by Karpowicz,  and a vent port fluidly coupled to the therapy cavity and adapted to fluidly couple a source of airflow to the therapy cavity, as taught by Adahan, for the purpose to sense pressure levels that indicate a healthy healing environment (Karpowicz  ¶ 17) at the wound site, and additionally for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181).

Regarding Claim 63, Locke ‘618 teaches venting airflow into the therapy cavity 130 is accomplished by applying reduced pressure ("delivery of reduced pressure", Abstract) through the reduced-pressure port 132 ("exhaust outside of the first, wireless, reduced-pressure dressing 112", ¶ 68; outside of 112 is the ambient atmosphere).

Regarding Claim 64, Locke ‘618 teaches a method of applying reduced-pressure ("methods...to provide pressure data...The reduced pressure in the dressing may be...used to control delivery of reduced pressure", Abstract) to a tissue interface 118 ('distribution manifold', fig.2A, ¶ 38) and sensing properties of fluids at a tissue site 104 ('wound site', fig.2A, ¶ 28) for treating the tissue site 104, the method comprising: 
positioning a dressing interface 100 (‘system’, ¶ 28-29; figs.2A-B and fig.3) at the tissue interface, the dressing interface 100 having a housing 112 ('reduced-pressure dressing', fig.2A, ¶ 29) including an outside surface (exterior of 112 in contact with ambient atmosphere) and a therapy cavity 130 ('sealed space', fig.2A, ¶ 31) having an opening configured to be in fluid communication with the tissue interface 118 (fig.2A), the dressing interface 100 further comprising: 
a reduced-pressure port 132 ('reduced-pressure interface', fig.3, ¶ 31) fluidly coupled to the therapy cavity 130 and adapted to fluidly couple a reduced-pressure source 116 ('reduced-pressure source', fig.2A, ¶ 39) to the therapy cavity 130, 
and a pH sensor 126 ('first sensor', fig.3, ¶ 40) disposed within the therapy cavity 130 (pH sensor is present in 112, ¶ 51; 112 integrates 130 into it so therefore the pH sensor 126 may have a sensing portion disposed within the therapy cavity 130) and electrically coupled to a control device 127 ('board', figs.2A and 3, ¶ 49); 
and applying instillation fluids ("delivering fluids", ¶ 32) to the therapy cavity 130 to provide fluids to the tissue interface 118 from the therapy cavity 130 (“a plurality of flow channels or pathways that distribute fluids provided to…the tissue site 102 around the distribution manifold 118”, ¶ 32); 
sensing the pH properties of the fluids within the therapy cavity 130 utilizing the pH sensor 126 (Since the prior art teaches that there can be any other sensors located at any location in 112, therefore there can be a pH sensor located in the therapy cavity and sensing pH properties); 
and venting airflow into the therapy cavity 130 to purge the fluids from the therapy cavity 130 out of the reduced-pressure port 132 (“a plurality of flow channels or pathways that distribute fluids provided to…the tissue site 102 around the distribution manifold 118”, ¶ 32).
Although Locke ‘618 suggests the presence of a pressure sensor ("The...sensor may be, for example, a pressure sensor", ¶ 40; "any other sensors may be located at any location in the first, wireless, reduced-pressure dressing 112", ¶ 51), Locke ‘618 does not explicitly teach it. Locke ‘618 also fails to teach a vent port. Karpowicz teaches a pressure sensor 406 ('pressure sensor', fig.4, ¶ 49). Adahan teaches a vent port 298 ('opening', fig.7, ¶ 180) fluidly coupled to the wound area of the body and adapted to fluidly couple a source of airflow to the wound area of the body ("transportation of exudates through the conduit 216 may be enhanced by the air flow originating from the conduit 299", ¶ 181; ¶ 25 and 180). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to have a pressure sensor as taught by Karpowicz, and a vent port as taught by Adahan, for the purpose to sense pressure levels that indicate a healthy healing environment (Karpowicz ¶ 17) at the wound site, and additionally for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181).

Regarding Claims 62 and 65, Locke ‘618 teaches the therapy cavity 130, but Locke ‘618/Karpowicz fail to teach that venting airflow into the therapy cavity is accomplished by applying a positive pressure through the vent port into the therapy cavity. Adahan teaches venting airflow into the wound area of the body is accomplished by applying a positive pressure ("transportation of exudates through the conduit 216 may be enhanced by the air flow originating from the conduit 299", ¶ 181; ¶ 25 and 180) through the vent port 298 ('opening', fig.7, ¶ 180) into the wound area of the body.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz such that venting airflow into the therapy cavity is accomplished by applying a positive pressure through the vent port into the therapy cavity, as taught by Adahan, for the purpose to aid flow of said materials from said target volume to said collection volume (¶ 252).

Regarding Claim 66, Locke ‘618 teaches venting airflow into the therapy cavity 130 is accomplished by applying reduced pressure through the reduced-pressure port 132 ("delivery of reduced pressure", Abstract).

Regarding Claim 67, Locke ‘618 teaches a dressing interface 100 (‘system’, ¶ 28-29; figs.2A-B and fig.3) for connecting a source of fluids 116 ('reduced-pressure source', fig.2A, ¶ 39) to a tissue interface 118 ('distribution manifold', fig.2A, ¶ 38) and sensing properties of fluids at a tissue site 104 ('wound site', fig.2A, ¶ 28), the dressing interface 100 comprising:
a housing 112 ('reduced-pressure dressing', fig.2A, ¶ 29) having a body (portion of 112 not exposed to ambient atmosphere) including an outside surface (exterior of 112 in contact with ambient atmosphere) and a therapy cavity 130 ('sealed space', fig.2A, ¶ 31) within the body (portion of 112 not exposed to ambient atmosphere), wherein the therapy cavity 130 has an opening (130 is comprised of an opening between 104 and 118) configured to be in fluid communication with the tissue interface 118 (fig.2A); 
a sensor assembly (sensors located in 112 depicted in fig.3) disposed on the outside surface (exterior of 112 in contact with ambient atmosphere) of the body and including a microprocessor 124 ('first processor', fig.3, ¶ 49),  a pH sensor 126 ('first sensor', fig.3, ¶ 40) electrically coupled to the microprocessor 124 and having a sensing portion extending into the therapy cavity 130 (the pH sensor is located in 112, ¶ 51, and therefore it would have been obvious to have a sensing portion extending into 130, which is integrated into 112); 
a reduced-pressure port 132 ('reduced-pressure interface', fig.3, ¶ 31) fluidly coupled to the therapy cavity 130 and adapted to fluidly couple a reduced-pressure source 116 ('reduced-pressure source', fig.2A, ¶ 39) to the tissue interface 118.
Locke ‘618 suggests the presence of a pressure sensor ("The...sensor may be, for example, a pressure sensor", ¶ 40), but fails to explicitly teach a pressure sensor electrically coupled to the microprocessor and having a sensing portion extending into the therapy cavity. Locke ‘618 additionally fails to teach a vent port. Karpowicz teaches a pressure sensor 406 ('pressure sensor', fig.4, ¶ 49). Adahan teaches a vent port 298 ('opening', fig.7, ¶ 180) fluidly coupled to the wound area of the body and adapted to fluidly couple a source of airflow to the wound area of the body ("transportation of exudates through the conduit 216 may be enhanced by the air flow originating from the conduit 299", ¶ 181; ¶ 25 and 180).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to have a pressure sensor as taught by Karpowicz, and a vent port as taught by Adahan, for the purpose to sense pressure levels that indicate a healthy healing environment (Karpowicz  ¶ 17) at the wound site, and additionally for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181).

Claims 9-11, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Locke ‘618 in view of Karpowicz in view of Toth (US 20130304006 A1) in view of Zhang et al. (US 20150283340 A1). 

Regarding Claim 9, Locke ‘618 teaches the pH sensor 126, the therapy cavity 130, and the component cavity (area surrounding 127). However, Locke ‘618 fails to teach that the pH sensor comprises an electrode disposed within the therapy cavity in which the therapy cavity is contained and electrically coupled to an input of a front-end amplifier disposed within the component cavity, the front-end amplifier having an output electrically coupled to the microprocessor. Toth discloses a system for assessing wound exudates from the wound of a patient, and Toth teaches an electrode 37 ('sources', fig.5, ¶ 57; "electrodes...may be possible", ¶ 92), however fails to teach that the electrode is disposed within the therapy cavity and electrically coupled to an input of a front-end amplifier disposed within the component cavity, the front-end amplifier having an output electrically coupled to the microprocessor. Zhang discloses a method for synchronized ventilation, and Zhang teaches a front-end amplifier ("signal amplifier", ¶ 28; "front placed amplifiers", ¶ 62) having an output electrically coupled to the microprocessor 124 ("The signal from the diaphragm outputted by the EAdi acquisition module is first amplified by the signal amplifier", ¶ 28; see figure 1 showing the EAdi acquisition module and the microprocessor fluidly coupled to the output of the EAdi acquisition module. If the signal amplifier amplifies the EAdi acquisition module, then the signal amplifier precedes the microprocessor), however fails to teach that the front-end amplifier is disposed within the component cavity. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz such that the pH sensor comprises an electrode, as taught by Toth, which it would have been obvious to have disposed within the therapy cavity and electrically coupled to an input of a front-end amplifier having an output electrically coupled to the microprocessor, as taught by Zhang, which it would have been obvious to have disposed within the component cavity, for the purpose of detecting or sensing one or more values of one or more physiological parameters of the wound exudate (Toth ¶ 6) and additionally, for the purpose to deliver a larger output signal that contains the essential waveform features of the input signal. 

Regarding Claims 10 and 34, Locke ‘618 teaches the pH sensor is disposed within the therapy cavity 130 (the sensors are located in the housing 112 (¶ 51) in which the therapy cavity 130 is contained. Therefore, it would have been obvious that the pH sensor 126 would be disposed within the therapy cavity 130 depicted in fig.2A) to sense properties of pH in the cavity, however Locke ‘618 fails to teach that the electrode is disposed within the therapy cavity so that the electrode does not contact the tissue interface when positioned at the tissue site. Toth teaches the electrode 37. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz such that the electrode, as taught by Toth, could be disposed within the therapy cavity so that the electrode would not contact the tissue interface when positioned at the tissue site, for the purpose to assess wound properties after they have propagated through the fluid in the dressing (¶ 56), and to keep the sensor in close proximity to the wound without coming into contact with it (¶ 57). 

Regarding Claims 11 and 35, Locke ‘618 fails to teach the electrode comprises a printed medical electrode. Toth teaches the electrode 37 comprises a printed medical electrode ('sources', fig.5, ¶ 57; "electrodes...may be possible", ¶ 92; the electrodes from Toth are used for medical operations such as for assessing wound exudate of a patient, therefore, the electrodes are medical electrodes that must be printed in order to have a physical form). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz to have the electrode comprise a printed medical electrode as taught by Toth, for the purpose of detecting or sensing one or more values of one or more physiological parameters of the wound exudate (¶ 6). 

Regarding Claim 33, Locke ‘618 teaches the pH sensor 126, the therapy cavity 130, and the component cavity (area surrounding 127). However, Locke ‘618 fails to teach that the pH sensor comprises an electrode disposed within the therapy cavity in which the therapy cavity is contained and electrically coupled to an input of a front-end amplifier disposed on the outside surface of the housing, the front-end amplifier having an output electrically coupled to the microprocessor. Toth discloses a system for assessing wound exudates from the wound of a patient, and Toth teaches an electrode 37 ('sources', fig.5, ¶ 57; "electrodes...may be possible", ¶ 92), however fails to teach that the electrode is disposed within the therapy cavity and electrically coupled to an input of a front-end amplifier disposed on the outside surface of the housing, the front-end amplifier having an output electrically coupled to the microprocessor. Zhang discloses a method for synchronized ventilation, and Zhang teaches a front-end amplifier ("signal amplifier", ¶ 28; "front placed amplifiers", ¶ 62) having an output electrically coupled to the microprocessor 124 ("The signal from the diaphragm outputted by the EAdi acquisition module is first amplified by the signal amplifier", ¶ 28; see figure 1 showing the EAdi acquisition module and the microprocessor fluidly coupled to the output of the EAdi acquisition module. If the signal amplifier amplifies the EAdi acquisition module, then the signal amplfier preceeds the microprocessor), however fails to teach that the front-end amplifier is disposed on the outside surface of the housing. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz such that the pH sensor comprises an electrode, as taught by Toth, which could be disposed within the therapy cavity and electrically coupled to an input of a front-end amplifier having an output electrically coupled to the microprocessor, as taught by Zhang, which could be disposed on the outside surface of the housing, for the purpose of detecting or sensing one or more values of one or more physiological parameters of the wound exudate (Toth ¶ 6) and additionally, for the purpose to deliver a larger output signal that contains the essential waveform features of the input signal. 

Claims 12-16, 18, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Locke ‘618 in view of Karpowicz in view of Toth in view of Zhang et al., and further in view of Fujita (US 20160242687 A1). 

Regarding Claims 12 and 36, Locke ‘618 and Zhang fail to teach the printed medical electrode comprises a working electrode and a reference electrode. Toth teaches the printed medical electrode 37, but fails to teach that the printed medical electrode comprises a working electrode and a reference electrode. Fujita teaches a working electrode 311 ('first electrode' or 'working electrode', fig.4, ¶ 73) and a reference electrode 313 ('reference electrode', fig.4, ¶ 71). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz to include the printed medical electrode, as taught by Toth, and further comprising a working electrode and a reference electrode as taught by Fujita, for the purpose of monitoring the oxidation or reduction of a species near the surface of the working electrode, and additionally for the purpose to provide a stable potential for controlled regulation of the working electrode potential. 

Regarding Claims 13 and 37, Locke ‘618 in view of Toth in view of Zhang fail to teach a counter electrode. However, Fujita teaches a counter electrode 312 ('second electrode', fig.4, ¶ 73).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz/ Toth/Zhang to include a counter electrode as taught by Fujita, for the purpose to complete the circuit and allow charge to flow. 

Regarding Claim 14, Locke ‘618 in view of Toth in view of Zhang fail to teach that the working electrode comprises silver. However, Fujita teaches that the working electrode 311 comprises silver (¶ 74). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz /Toth/Zhang such that the working electrode comprises silver as taught by Fujita, for the purpose to have a low half-cell potential, and low impedance, with a low toxicity. 

Regarding Claim 15, Locke ‘618 in view of Toth in view of Zhang fail to teach the working electrode further comprises a coating or film that is applied to the material and is selected from a group of metal oxides and conductive polymers. However, Fujita teaches that the working electrode 311 further comprises a coating or film ("detection layer forming material was applied onto the entire surfaces of the first electrode, the second electrode, and the reference electrode by a spin coating method", ¶ 168) that is applied to the material and is selected from a group of metal oxides and conductive polymers ("PVA-SbQ" was used to form the detection layer forming material which is a conductive polymer, ¶ 167).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz /Toth/Zhang such that the working electrode further comprises a coating or film that is applied to the material and is selected from a group of metal oxides and conductive polymers as taught by Fujita, for the purpose of detecting and measuring an electric current to calculate the level of a substance contained within the wound with high accuracy (¶ 12, 17).

Regarding Claim 16, Locke ‘618 in view of Toth in view of Zhang fail to teach the metal oxide is platinum, however Fujita teaches the metal oxide is platinum ("platinum film", ¶ 165; ¶ 74). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz /Toth/Zhang such that the metal oxide is platinum as taught by Fujita, for the purpose of using the electrode as an enzyme electrode (¶ 74) which can act as a miniature chemical transducer which functions by combining an electrochemical procedure with immobilized enzyme activity. 

Regarding Claim 18, Locke ‘618 in view of Toth in view of Zhang fail to teach the reference electrode comprises silver, however Fujita teaches the reference electrode 313 comprises a material selected from a group including silver (¶ 74). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz /Toth/Zhang such that the reference electrode comprises silver as taught by Fujita, for the purpose to have a low half-cell potential, and low impedance, with a low toxicity.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Locke ‘618 in view of Karpowicz in view of Toth in view of Zhang et al. in view of Fujita, and further in view of Dacey, JR. et al. (US 20160199561 A1). 

Regarding Claim 17, Locke ‘618 in view of Toth in view of Zhang in view of Fujita fail to teach the conductive polymer is polyaniline. Dacey, JR. discloses a device and methods for fluid removal during wound treatment, and teaches that the conductive polymer is polyaniline ("multilayer membrane may be made a wide range of conducting polymer membranes to suit particular target applications. These include free standing membrane based on...polyaniline", ¶ 59, 69). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz /Toth/Zhang/Fujita such that the conductive polymer is polyaniline as taught by Dacey, JR., for the purpose of being suited for particular target applications requiring an electroactive polymer, specifically a conjugated polymer (¶ 59, 69).

Claims 46-47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Locke ‘618 in view of Karpowicz in view of Adahan, and further in view of Locke et al. (US 20110178481 A1), hereinafter referred to as Locke ‘481. 

Regarding Claim 46, Locke ‘618 teaches a conduit 134 ('delivery conduit', figs.3 & 5, ¶ 80) having one end fluidly coupled to the negative-pressure port 132 and a sidewall 122b ('first RFID antenna', fig.2A, ¶ 49) spaced apart from the end of the conduit 134, the pressure sensing port (annotated fig.3, where the pressure sensor might perhaps be placed), and the pH sensing port (annotated fig.3). However, Locke ‘618/Karpowicz fails to teach the vent port, and sidewall ports in fluid communication with the pressure sensing port and the pH sensing port. 

Adahan teaches the vent port 298 ('opening', fig.7, ¶ 180). Locke ‘481 discloses connection pads for coupling fluid-instillation and negative pressure wound therapy (NPWT) apparatuses to wound dressing, and teaches sidewall ports 348, 350 ('lumens', fig.8B, ¶ 63) in fluid communication with sensors. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz to include the vent port, as taught by Adahan, and sidewall ports, as taught by Locke ‘481 that could possibly be in fluid communication with the pressure sensing port and the pH sensing port, for the purpose to of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181), and additionally for the purpose of distributing reduced pressure to the tissue and channeling fluids that are drawn from the tissue (Locke ‘481 ¶ 5). 

Regarding Claim 47, Locke ‘618 teaches the conduit 134 comprises a primary lumen (primary lumen constitutes the inner portion of 134) fluidly coupled to the negative-pressure port 132, the pH sensing port (annotated fig.3), and the therapy cavity 130, however fails to teach an auxiliary lumen fluidly coupled to the vent port, the pressure sensing port, a first one of the sidewall ports that fluidly couples the pressure sensing port through the primary lumen to the therapy cavity and a second one of the sidewall ports that fluidly couples the pH sensing port through the auxiliary lumen to the therapy cavity. Karpowicz teaches the pressure sensing port ("Examples of sensors that would likely operate acceptably include a pressure sensor by Honeywell, part number 24PCC", ¶ 50, which has a pressure sensing port). Adahan teaches an auxiliary lumen 299 (‘conduit’, fig.7, ¶ 180) fluidly coupled to the vent port 298 ('opening', fig.7, ¶ 180). Locke ‘481 teaches a first one of the sidewall ports 348 ('lumen', fig.8B, ¶ 63) and a second one of the sidewall ports 350 ('lumen', fig.8B, ¶ 63). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to include an auxiliary lumen fluidly coupled to the vent port, as taught by Adahan, and the pressure sensing port, as taught by Karpowicz, and a first one of the sidewall ports that could fluidly couple the pressure sensing port through the primary lumen to the therapy cavity, and a second one of the sidewall ports, as taught by Locke ‘481, that could fluidly couple the pH sensing port through the auxiliary lumen to the therapy cavity, for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181), for the purpose to sense pressure levels that indicate a healthy healing environment (Karpowicz ¶ 17) at the wound site, and for the purpose of distributing reduced pressure to the tissue and channeling fluids that are drawn from the tissue (Locke ‘481 ¶ 5).

Regarding Claim 50, Locke ‘618 teaches the conduit 134 comprises a primary lumen (primary lumen constitutes the inner portion of 134) fluidly coupled to the negative-pressure port, the therapy cavity 130, and the pH sensing port (annotated fig.3), however fails to teach an auxiliary lumen fluidly coupled to the vent port, the pressure sensing port, a first sidewall port and a second sidewall port. Karpowicz teaches the pressure sensing port ("Examples of sensors that would likely operate acceptably include a pressure sensor by Honeywell, part number 24PCC", ¶ 50, which has a pressure sensing port), but fails to teach an auxiliary lumen fluidly coupled to the vent port, a first sidewall port and a second sidewall port. Adahan teaches an auxiliary lumen 299 (‘conduit’, fig.7, ¶ 180) fluidly coupled to the vent port 298 ('opening', fig.7, ¶ 180). Locke ‘481 teaches a first sidewall port 348 ('lumen', fig.8B, ¶ 63) and a second sidewall port 350 ('lumen', fig.8B, ¶ 63). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to include an auxiliary lumen fluidly coupled to the vent port, as taught by Adahan, the pressure sensing port as taught by Karpowicz, a first sidewall port that could fluidly couple the pressure sensing port through the primary lumen to the therapy cavity and a second sidewall port, as taught by Locke ‘481, that could fluidly couple the pH sensing port through the auxiliary lumen to the therapy cavity, for the purpose of removing coagulate or other exudate, fluids etc. therefrom, and also used for venting the body area (Adahan ¶ 181), for the purpose to sense pressure levels that indicate a healthy healing environment (Karpowicz ¶ 17) at the wound site, and for the purpose of distributing reduced pressure to the tissue and channeling fluids that are drawn from the tissue (Locke ‘481 ¶ 5).

Claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Locke ‘618 in view of Karpowicz in view of Gao et al. (US 20170333614 A1). 

Regarding Claims 59 and 60, Locke ‘618 as modified by Karpowicz teaches the pH, pressure, humidity, and temperature properties of the fluids (measured via sensors in 112) and the therapy cavity 130, however fails to teach that these properties are sensed after providing instillation fluids to the therapy cavity and removing instillation fluids from the therapy cavity. Gao discloses fluidic devices, methods, and systems, and teaches properties are sensed after providing instillation fluids ("detecting, with at least one sensor..., one or more parameters of the fluid...in body cavity", ¶ 37) and removing instillation fluids from the therapy cavity ("the sensors described above may be used to alert the surgeon if the fluid…being removed from cavity", ¶ 50). The instillation fluids would have to be in the cavity in order for the properties of the fluids to be sensed, therefore, the properties are sensed after providing instillation fluids. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz such that the pH, pressure, humidity, and temperature properties of the fluids are sensed after providing instillation fluids to the therapy cavity and removing instillation fluids from the therapy cavity as taught by Gao, for the purpose of detecting one or more parameters of fluid in the body cavity and communicating the one or more parameters to the controller to operate parts of the device in response to one or more parameters (¶ 37). 

Claims 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Locke ‘618 in view of Karpowicz in view of Adahan in view of Zhang. 

Regarding Claim 68, Locke ‘618 teaches the sensor assembly (sensor assembly is comprised of all of the sensors, in aggregate), the pH sensor 126, and the microprocessor 124, however fails to teach a front-end amplifier electrically coupled between the center portion of the pH sensor and the microprocessor. Zhang teaches a front-end amplifier ("signal amplifier", ¶ 28; "front placed amplifiers", ¶ 62) electrically coupled between the center portion of the pH sensor 126 and the microprocessor 124 ("The signal from the diaphragm outputted by the EAdi acquisition module is first amplified by the signal amplifier", ¶ 28; see figure 1 showing the EAdi acquisition module and the microprocessor fluidly coupled to the output of the EAdi acquisition module). If the signal amplifier amplifies the EAdi acquisition module, then the signal amplifier precedes the microprocessor. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618/Karpowicz/Adahan to include a front-end amplifier, as taught by Zhang, that is electrically coupled between the center portion of the pH sensor and the microprocessor, for the purpose to deliver a larger output signal that contains the essential waveform features of the input signal.

Regarding Claim 69, Locke ‘618 teaches the sensor assembly (sensor assembly is comprised of all of the sensors, in aggregate, taught above) further comprises a temperature sensor 142 ("the second sensor 142 is a temperature sensor", fig.3, ¶ 50) electrically coupled to the microprocessor 124 and having a sensing portion extending into the therapy cavity 130. Locke ‘618 suggests a humidity sensor ("The...sensor may be, for example, a... humidity sensor", ¶ 40), but explicitly fails to teach a humidity sensor having a sensing portion extending into the therapy cavity. Karpowicz teaches a humidity sensor 409 ('humidity sensor', fig.4, ¶ 49). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Locke ‘618 to include a humidity sensor as taught by Karpowicz, for the purpose of sensing relative humidity and assess the level of hydration at the surface of the wound (¶ 12), and further modify the humidity sensor to have a sensing portion extending into the therapy cavity, for the purpose of sensing humidity properties within the wound. 

Regarding Claim 70, Locke ‘618 teaches the sensor assembly (sensor assembly is comprised of all of the sensors, in aggregate, taught above) further comprises a wireless transmitter 122 ('first RFID antenna', fig.3, ¶ 49; RFID antennas send data in the form of radio waves) electrically coupled to the microprocessor 124 for transmitting information from the sensors.

Response to Arguments
Applicant’s argument in response to the drawing objections filed 6/16/2022 on page 22 of the Applicant’s remarks stating that “Figures 4, 5B, 5C, and 10 are cross sectional views. Thus, the underlined reference numbers in these figures are properly referring to cross sections” has been noted and the objection to Figures 4, 5B, 5C, and 10 are withdrawn.

Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 1, 26, 45, 51, 61, and 67 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 23-29 of the Applicant’s remarks, the Applicant amended claims 1, 26, 45, 51, 61, and 67, and argued that claims 2-25, 27-44, 46-50, 52-60, and 62-70 depend from claims 1, 26, 45, 51, 61, and 67 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1, 26, 45, 51, 61, and 67 can be overcome in light of the previously mentioned prior art, as discussed above. Additionally, since claims 2-25, 27-44, 46-50, 52-60, and 62-70 depend from claims 1, 26, 45, 51, 61, and 67, they are similarly rejected as claims 1, 26, 45, 51, 61, and 67.

On pages 23-25 of the Applicant’s remarks, the Applicant argues that for claim 1,
The dressing interface of claim 1 is a component separate from the dressing and cannot be described by the reduced- pressure dressing of Locke '618.
The reduced-pressure dressing of Locke '618 cannot describe both the dressing interface and the housing of the dressing interface of claim 1 and Locke '618 does not describe a "dressing interface comprising: a housing" as recited in claim 1.
The aperture 121 of Locke '618 cannot describe the dressing aperture of the dressing interface of claim 1 because the sealing member of Locke '618 is a part of the dressing, not the dressing interface as described in claim 1.
Any element dividing the tissue site from the electronics of 127 is an element of the reduced-pressure dressing of Locke '618 and cannot describe an element of the dressing interface of claim 1.
The area described by the Office Action as the component cavity of claim 1 is not sealed from the area described as the therapy cavity as recited in claim 1.
The reduced-pressure interface of Locke '618 cannot describe the reduced-pressure port of the dressing interface of claim 1 and Locke '618 does not describe a "dressing interface comprising ... a reduced-pressure port".
If the sensors of Locke '618 can be at any location in the reduced-pressure dressing 112, they cannot be "electrically coupled to the microprocessor through the wall" as recited in claim 1.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
Locke ‘618 teaches a dressing interface 100 (‘system’, ¶ 28-29; figs.2A-B and fig.3).
The reduced-pressure dressing of Locke '618 does describe both the dressing interface 100 and the housing 112 of the dressing interface of claim 1. Additionally, Locke '618 does describe a dressing interface 100 comprising: a housing 112, as recited in claim 1.
The aperture 121 of Locke '618 does describe the dressing aperture of the dressing interface of claim 1 because the sealing member 120 (fig.2A, ¶ 30) of Locke '618 is a part the dressing interface 100, as described in claim 1.
The element dividing the tissue site from the electronics of 127 is an element of the reduced-pressure dressing 100 of Locke '618 and can describe an element of the dressing interface of claim 1.
The area described as the component cavity (area surrounding 127) is sealed from the area described as the therapy cavity 130 ('sealed space', fig.2A, ¶ 31), as recited in claim 1, because the area surrounding 127 is blocked from communicating with 130.
The reduced-pressure interface 100 of Locke '618 does describe the reduced-pressure port 132 ('reduced-pressure interface', fig.3, ¶ 31) of the dressing interface 100 of claim 1 and Locke '618 does describe a dressing interface 100 comprising a reduced-pressure port 132.
Locke ‘618 suggests in ¶ 40, 50-52 that there could be additional sensors such as a humidity sensor and a pressure sensor present in 100, but Locke ‘618 is not relied upon for teaching the sensors. Karpowicz teaches the presence of a humidity sensor 409 ('humidity sensor', fig.4, ¶ 49) and a pressure sensor 406 ('pressure sensor', fig.4, ¶ 49).

On pages 25-26 of the Applicant’s remarks, the Applicant argues that for claim 26,
For reasons similar or analogous to the reasons above for claim 1, the reduced-pressure dressing of Locke '618 does not describe the dressing interface of claim 26 or the housing of the dressing interface of claim 26.
The sealed space is an open space defined by the sealing member and does not have an opening. Thus, Locke '618 does not describe "a housing having a body including an outside surface and a therapy cavity therein, the therapy cavity having an opening configured to be in fluid communication with the tissue interface".

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 26 under 35 U.S.C 103 as discussed above that:
See arguments for Claim 1, above. 
Locke '618 does describe a housing 112 having a body (portion of 112 not exposed to ambient atmosphere) including an outside surface (exterior of 112 in contact with ambient atmosphere) and a therapy cavity 130 ('sealed space', fig.2A, ¶ 31) therein, the therapy cavity 130 having an opening (130 is comprised of an opening between 104 and 118) configured to be in fluid communication with the tissue interface 118 ('distribution manifold', fig.2A, ¶ 38). 

On page 27 of the Applicant’s remarks, the Applicant argues that for claim 45,
For reasons similar or analogous to those described above with reference to claims 1 and 26, the reduced-pressure dressing of Locke '618 does not describe both the dressing interface and the housing of the dressing interface of claim 45.
Locke '618 does not describe "a housing having a body including a therapy cavity in a first portion of the body and a sensor cavity in a second portion of the body".

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 45 under 35 U.S.C 103 as discussed above that:
See arguments for Claim 1, above. 
Locke '618 does describe a housing 112 having a body including a therapy cavity 130 in a first portion of the body (portion of 112 not exposed to ambient atmosphere) and a sensor cavity (area surrounding 127) in a second portion of the body (portion of 112 not exposed to ambient atmosphere).

On page 26 of the Applicant’s remarks, the Applicant argues that for claim 51,
The exterior of 112 and the therapy cavity 130 defined by the sealing member 120 of Locke '618 cannot be elements of the reduced-pressure interface of Locke '618. Thus, Locke '618 cannot describe "the dressing interface having a housing including an outside surface and a therapy cavity having an opening configured to be in fluid communication with the tissue interface".

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 51 under 35 U.S.C 103 as discussed above that:
See arguments for Claim 26, (b), above. 

On page 28 of the Applicant’s remarks, the Applicant argues that for claim 61,
For reasons similar or analogous to those described above with reference to claims 1, 26, and 45, the reduced-pressure dressing of Locke '618 does not describe both the dressing interface having a housing of claim 61.
For reasons similar or analogous to the reasons above for claims 1, 26, and 45, the reduced-pressure interface of Locke '618 does not describe the reduced-pressure port of claim 61.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 61 under 35 U.S.C 103 as discussed above that:
See arguments for Claim 1, above. 
See arguments for Claim 1, above. 

On pages 28-29 of the Applicant’s remarks, the Applicant argues that for claim 67,
For reasons similar or analogous to those described above with reference to claims 1, 26, 45, and 61 the reduced-pressure dressing of Locke '618 does not describe both the dressing interface having a housing of claim 67.
For reasons similar or analogous to the reasons above for claims 1, 26, 45, and 61 the reduced-pressure interface of Locke '618 does not describe the reduced-pressure port of claim 67.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 67 under 35 U.S.C 103 as discussed above that:
See arguments for Claim 1, above. 
See arguments for Claim 1, above. 

Applicant’s arguments with respect to claims 1, 26, 45, 51, 61, and 67 have been considered but are moot in view of the new ground of rejection as fully discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL O'CONNELL/            Examiner, Art Unit 3781   
                                                                                                                                                                                         /QUANG D THANH/Primary Examiner, Art Unit 3785